        Case 2:20-cv-01524-CKD Document 6 Filed 08/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CECIL JEROME HATCHETT,                            No. 2:20-cv-1524 CKD P
12                       Petitioner,
13           v.                                         ORDER
14    KEN CLARK,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis.

19          Examination of the affidavit reveals petitioner is unable to afford the costs of this action.

20   Accordingly, leave to proceed in forma pauperis will be granted. 28 U.S.C. § 1915(a).

21          The court requires all petitions for writ of habeas corpus be filed on the proper form which

22   is provided by this court. Moreover, the court may limit its review of the petition for relief to the

23   information on the form only and need not consider any memoranda or attachments to the

24   petition. See Rule 2(c), Rules Governing § 2254 Cases.

25          Petitioner is hereby notified that in order for this court to review his application, he must

26   refile his petition on the proper form. Furthermore, although petitioner may submit a separate

27   memorandum to support his petition for relief, the court’s application form must contain all

28   relevant claims, and must provide the court with all necessary information.
                                                        1
        Case 2:20-cv-01524-CKD Document 6 Filed 08/21/20 Page 2 of 2

 1          In accordance with the above, IT IS HEREBY ORDERED that:

 2          1. Petitioner’s application for writ of habeas corpus is dismissed with leave to amend

 3   within thirty days from the date of this order,

 4          2. Any amended petition must be filed on the form employed by this court and must state

 5   all claims and prayers for relief on the form. It must bear the case number assigned to this action

 6   and must bear the title “Amended Petition.”

 7          3. The Clerk of the Court is directed to send petitioner the form for habeas corpus

 8   application.

 9          4. Failure to comply with this order will result in a recommendation that this action be

10   dismissed without prejudice.

11          5. Petitioner’s request for leave to proceed in forma pauperis (ECF No. 5) is granted.

12   Dated: August 20, 2020
                                                       _____________________________________
13
                                                       CAROLYN K. DELANEY
14                                                     UNITED STATES MAGISTRATE JUDGE

15

16

17   1
     hatc1524.115
18

19

20
21

22

23

24

25

26
27

28
                                                        2
